DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro se Applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Status of Claims
Claims 1-10 were originally filed on May 12, 2019. 
The amendment received on December 19, 2020, amended claims 1, 3, and 6; and added new claims 11-13.  The amendment received on June 5, 2022, canceled claims 2 and 7-10; and amended claims 1 and 11.
Claims 1, 3-6, and 11-13 are currently pending and are under consideration.

Priority
The present application in a continuation-in-part to U.S. Non-Provisional Application No. 15/232,773 filed August 9, 2016.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1 and 11 as open-ended requiring 100% identity with any N-/C-terminal additions to SEQ ID NOs: 4 and 8-9.  As such, the scope of claims 1 and 11 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  Also, please note that the scope of claims 1 and 11 encompass where the antibody can be a humanized or human version of SEQ ID NOs: 8 and 9, or can be a fragment wherein the fragment is a single-chain antibody with the possibility of one or more conservative amino acid substitutions.  

Response to Arguments
Applicant’s arguments, see Response, filed 6/5/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1, 3-6, and 11-13 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Kai Xu (Applicant) on June 14, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently Amended)	Please replace pending claim 1 with:
	A method for inhibiting platelet activation and aggregation without causing bleeding in a subject comprising administering to the subject a pharmaceutical effective amount of an antibody comprising a heavy chain variable domain and a light chain variable domain that specifically binds to the amino acid sequence of SEQ ID NO: 4 of the α subunit of (Na++K+)-ATPase, wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 8 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 9, wherein the antibody comprises humanized or human versions thereof, or a fragment thereof wherein the fragment is a single-chain antibody, and optionally, wherein the fragment comprises one or more conservative amino acid substitutions.  

11.	(Currently Amended)	Please replace pending claim 11 with:
	A method for inhibiting thrombosis without causing bleeding in a subject comprising administering to the subject an effective amount of an antibody comprising a heavy chain variable domain and a light chain variable domain that specifically binds to the amino acid sequence of SEQ ID NO: 4 of the α subunit of (Na++K+)-ATPase, wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 8 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 9, wherein the antibody comprises humanized or human versions thereof, or a fragment thereof wherein the fragment is a single-chain antibody, and optionally, wherein the fragment comprises one or more conservative amino acid substitutions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the in light of Applicant’s submission of SEQ ID NOs: 8 and 9 (i.e., the heavy and light variable chains, respectively, of SSA401) (Sequence Listing received on 6/1/22) of the administered antibody that specifically binds to an alpha subunit of (Na++K+)-ATPase having the amino acid sequence of SEQ ID NO: 4 and in light of the sequence interpretation (See discussion in the “Sequence Interpretation” section), Applicant has satisfied the written description and scope of enablement requirement with respect to the administered antibody.  More specifically, by administering an antibody comprising specific heavy and light variable chain domain amino acid sequences, Applicant has demonstrated possession of the antibody that specifically binds to an alpha subunit of (Na++K+)-ATPase having the amino acid sequence of SEQ ID NO: 4 thereby inhibiting platelet activation, aggregation, and thrombosis.  Moreover, given that the required structure of the antibody that binds to an alpha subunit of (Na++K+)-ATPase having the amino acid sequence of SEQ ID NO: 4, Applicant has also demonstrated possession of humanized or human versions of the antibody and a fragment thereof where the fragment is a single-chain antibody and where the fragment can comprise one or more conservative substitutions.  Therefore, the claimed inventions satisfy the written description requirement. 
Additionally, it is noted that the scope of the claimed inventions is enabled for inhibiting platelet activation, aggregation and thrombosis where the inhibition encompasses 100% inhibition.  The scope of the claimed inventions is enabled because Figures 1-2 and 5A and B demonstrate in vitro and in vivo data supporting 100% inhibition of platelet activation, aggregation, and thrombosis.  More specifically, Figure 1 depicts an in vitro experiment where Tube A is the control containing platelet-rich human blood plasma; tube B demonstrates platelet activation and aggregation when collagen is added; and tube D demonstrates 100% inhibition of platelet activation and aggregation when the claimed antibody is provided (See instant specification, paragraph [0017]).  Figure 2 depicts an in vitro experiment where 2A is the control of isolated rat platelets demonstrating no platelet activation, aggregation, or thrombosis; 2B and 2C demonstrate platelet activation and aggregation in the presence of collagen or rabbit IgG; and 2E demonstrates 100% inhibition of platelet activation and aggregation when the claimed antibody is provided (i.e., note the similarity between 2A and 2F) (See instant specification, paragraph [0018]).  Therefore, the claimed inventions as recited in claims 1 and 11 satisfies the enablement requirement.
Furthermore, it is noted that the scope of instant claim 11, i.e., inhibiting thrombosis without causing bleeding by administering the claimed antibody, satisfies the enablement requirement.  The scope of the claimed invention recited in new claim 11 is enabled because Figure 3 demonstrate in vivo data supporting where the administered antibody does not cause bleeding.  More specifically, A, B, and C in Figure 3 depict the control where the claimed antibody was not administered and where there was no additional bleeding once the rat tail was cut and the initial surface blood was removed (See instant specification, paragraph [0019]).  Similarly, G, H, and I in Figure 3 depict the experiment where the claimed antibody was administered prior to the cut of the rat tail and where there was also no additional bleeding once the rat tail was cut and the initial surface blood was removed (See instant specification, paragraph [0019]).  As such, given that no additional bleeding resulted when the claimed antibody was administered, the claimed antibody does not cause bleeding.  Therefore, the claimed invention as recited in claim 11 satisfies the enablement requirement.  
Accordingly, the claimed methods are novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654